368 U.S. 813
82 S. Ct. 56
7 L. Ed. 2d 22
SUNKIST GROWERS, INC., et al., petitioners,v.WINCKLER & SMITH CITRUS PRODUCTS CO. et al.
No. 241.
Supreme Court of the United States
October 9, 1961

Ross C. Fisher and Herman F. Selvin, for petitioners.
William C. Dixon, for respondents.


1
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to Question 1 presented by the petition which reads as follows:


2
'1. Where a group of citrus fruit growers form a cooperative      organization for the purpose of collectively processing and      marketing their fruit, and carry out those functions through      the agency of three co-operative agricultural associations,      each of which is basically wholly owned and governed by those      growers, and each of which is admittedly entitled to the      exemption from the antitrust laws accorded to agricultural      cooperatives by the Capper-Volstead Act (7 U.S.C.A., sec.      291)—is an unlawful conspiracy, combination or agreement      established under Sections 1 and 2 of the Sherman Act [15      U.S.C.A. §§ 1, 2] upon proof only that these growers, through      the agency of these three cooperatives, agreed among only      themselves with respect to the extent of the division of the      function of processing between them or with respect to the      price they would charge in the open market for the fruit and      the by-products thereof processed and marketed by them?'


3
The case is transferred to the summary calendar.